Title: To James Madison from Joshua and Thomas Gilpin, 11 May 1813 (Abstract)
From: Gilpin, Joshua,Gilpin, Thomas
To: Madison, James


11 May 1813, Philadelphia. “We beg leave very respectfully to Solicit the attention of the President of the United States to our Situation and that of our partner Laurence Greatrake and his Son who have been ordered from our Paper Manufactory at Brandywine; in consequence of their not having become naturalized in this Country, to remove from the State of Delaware to Reading in the District of Pennsylvania.
“The peculiar circumstances attending ourselves and the factory are immediately all important to it and to us: he is the active residing partner on the Spot—Solely the conductor of the business there—the employer of the workpeople, and the manufacturer thro’ whose hands all the papers we make, pass in all the difficult and important Stages. In our manufactory we employ about thirty people, Some men but chiefly women and apprentices, the regulation of whose work is Solely attended to by our partner—at this time we have in fabrication besides various orders for printers and periodical publications extensively dependant on us—the orders partly executed of nine banking institutions in various parts of the country, entrusted to our personal responsibility. These being of great expense in their fabrication, peculiarly adapted to orders, marks and use of each institution will become wholly lost to them and to us, and we beleive from the present interruption to this important branch of our trade it will require Several years to replace our Standing in this respect among our customers and endanger the entire existance of this manufactory—if not wholly discourage us from continuing it after having kept it constantly in employment from its establishment in the year. 1787.
“In regard to Laurence Greatrakes own private Situation and conduct it is this—he came over here with his family in the year 1800 under a contract of copartnership formed with our J. Gilpin for 14 years—Solely with a view of living in this Country the remainder of His life—he has constantly resided at the mill on Brandywine Creek about two miles from Wilmington—he is at present 55 years of age, has a wife and eight children dependant upon him, most of them female and all minors, the Son whom we mention is bound to us—he has never been from his residence except once to Baltimore and Several times to Philadelphia and has never in one instance attended an election or political meeting here, or interfered in any regulations pertaining thereto of any description whatever—and we believe the circumstance of his not having been naturalized has been solely owing to his wish not to Subject himself to be called by any party or in any respect to interfere in the political management of our concerns—he however applied to become a citizen on the commencement of the war in order to claim the protection of the United States but it was then too late—but would now gladly embrace any opportunity to avail himself of the preveledge.
“On his departure we have called upon the marshall of the district and remonstrated these circumstances which we now take the liberty to mention to the President—he informed us it was not from his apprehensions respecting our partner but that the alarm here of an invasion was So great as to excite every jealousy and uneasiness in the minds of persons to whose Solicitations he had yielded on the occasion—and probably these have been urged from motives not refering to the particular object of precaution on the part of the government.
“We now beg the President will be So kind as to take the premises into his consideration. We Should be perfectly Satisfied if liberty was granted to Laurence Greatrake and his Son, (George) to return and be Solely confined to the limits of the land, held with the Mill or ordered not to go into Wilmington or any other town—at the discretion of the Marshall of the district—and in addition to every other consideration that of remaining at our factory for the care of the property and of his family at So important a period as this, is of the greatest consequence to us—to our factory and in Some measure to the manufacturing interests of the Country.
“In further confirmation of these facts we Subjoin a certificate from Doctor George Monro’ and Cæsar a. Rodney Esquire of Wilmington gentlemen at present employed in defence of the town who have been constantly in habits of intimacy with L. Greatrake and his Son from the year of their arrival till now—and we can only further beg leave to mention the personal favor, The President will confer on us as citizens by complying with the object of our Solicitations.”
